FILED
                             NOT FOR PUBLICATION                              MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CHRIS S. LANGE,                                  No. 07-36087

               Petitioner - Appellant,            D.C. No. CV-05-00255-HU

   v.
                                                  MEMORANDUM *
 BRIAN BELLEQUE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael W. Mosman, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Oregon state prisoner Chris S. Lange appeals from the district court’s order

dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to

28 U.S.C. § 2253, and we dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
       Lange contends that the district court erred when it dismissed his petition on

the grounds that he waived his right to challenge his sentence in any state or

federal collateral proceeding. The record reflects that Lange waived his right to

file the instant petition, which is necessarily a challenge to his sentence. The

district court did not err in concluding that the petition is barred by a valid waiver

of the right to file a collateral challenge to his sentence. See Washington v.

Lampert, 422 F.3d 864, 869 (9th Cir. 2005).

       DISMISSED.




EOH/Research                               2                                       07-36087